Citation Nr: 1639209	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin rash (now claimed as skin rash, both legs).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hair loss (alopecia).

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for fatigue syndrome.  

5.  Entitlement to service connection for acid reflux disease (claimed as regurgitation).

6.  Entitlement to service connection for Graves' disease.

7.  Entitlement to an initial rating in excess of 30 percent) prior to July 9, 2013, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's application to reopen claims for service connection for a skin rash, hair loss, and hypertension; denied entitlement to service connection for fatigue syndrome, acid reflux disease, and Graves' disease; and granted service connection for PTSD and awarded a 30 percent disability rating, effective March 22, 2010.  

In September 2011, the Veteran filed a notice of disagreement (NOD) with respect to the denied claims and the initial disability rating assigned for PTSD.  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In March 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.

Following a July 2013 VA examination, in a July 2013 rating decision, the Veteran was awarded a higher, 70 percent rating for PTSD, effective July 9, 2013.  Inasmuch as higher ratings are assignable before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the claim involving the evaluation of PTSD to encompass the matters of a higher rating at each stage (as reflected on the title page).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Also, this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for Graves' disease is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In May 2013, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claim for service connection for Graves' disease.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for Graves' disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a written statement received in May 2013, prior to the promulgation of a decision on the issue, the Veteran withdrew from appeal the claim for service connection for Graves' disease.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for Graves' disease is dismissed.



	(CONTINUED ON NEXT PAGE)



REMAND

With his substantive appeal received in July 2012, the Veteran requested to appear before the Board and give testimony at a hearing at the RO.  In March 2013 correspondence, the Veteran expressed his wish to appear before the Board at a video conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, including Board hearings held by video conference, a remand of this matter to the RO is required to schedule the Veteran for a hearing.

Accordingly, these matters are hereby  REMANDED for the following action:

Clarify whether the Veteran would prefer an in-person  Board hearing held at the RO (Travel Board hearing) or a Board video-conference hearing, and schedule a hearing according to his request.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


